Citation Nr: 0325047	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  97-23 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from September 
1968 to September 1970.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  

The Board notes that in August 1996, the veteran requested to 
reopen his claim of entitlement to service connection for 
PTSD.  While the RO denied service connection for a nervous 
condition in January 1972, and the veteran did not timely 
disagree, the issue of entitlement to service connection for 
PTSD was not previously considered.  Thus, the proper issue 
before the Board is noted on the first page of this decision.  

In May 2000, the veteran appeared before the undersigned 
Veterans Law Judge and gave testimony in support of his 
claim.  In December 2000, this claim was remanded to the RO 
for additional development.  The case has been returned to 
the Board and is ready for further review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran did not engage in combat with the enemy.

3.  There is no credible supporting evidence that the veteran 
experienced an in-service stressor.  




CONCLUSION OF LAW

PTSD was not incurred in or aggravated during the veteran's 
active military service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The Board finds that the RO 
decisions and correspondence provided to the veteran in this 
case have notified him of all regulations pertinent to 
service connection for PTSD claims, informed him of the 
reasons for which it had denied his claim, and provided him 
additional opportunities to present evidence and argument in 
support of his claim.  The claims file contains relevant 
service and VA medical records; the veteran's personnel 
records have also been obtained.  The RO has contacted the 
United States Army Services Center for Research of Unit 
Records on two occasions in an attempt to obtain evidence 
pertinent to the veteran's claim.  The veteran has not 
referenced any unobtained evidence that might aid his claim 
or that might be pertinent to the bases of the denial of his 
claim, and in a May 2003 letter the veteran was notified 
about the VCAA, of the evidence he could submit and what the 
RO would do.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As such, the Board finds that VA has done everything 
reasonably possible to assist the veteran, and that no 
further action is necessary.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. §§ 3.102, 3.159.  

The law provides that a veteran is entitled to service 
connection for a disability resulting from disease or injury 
incurred or aggravated while in active service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and the claimed inservice stressor; and 
credible evidence that the claimed inservice stressor 
actually occurred.  38 C.F.R. § 3.304(f); see also Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

The veteran's service medical records disclose no complaint, 
treatment, findings or diagnosis of a nervous condition 
during his period of active service.  A report of medical 
history completed by the veteran at the time of service 
separation denied any past or current depression, excessive 
worry, frequent or terrifying nightmares, or nervous trouble 
of any sort.  His service separation examination shows that 
his psychiatric evaluation was normal.

VA treatment records show that in 1973 and 1974, the veteran 
was hospitalized for drug addiction.  In June 1977, he was 
diagnosed with anxiety neurosis.  In June 1980, personality 
disorder was diagnosed.  

A VA hospital summary from the VAMC, New Orleans, dated in 
January 1993, disclosed that the veteran was admitted for a 
drug overdose, claiming that he took between 25 and 30 
tablets of Librium, 25 mgs. because of his inability to get a 
job.  After leaving against medical advice, he returned and 
was placed on the psychiatric ward with paranoid delusions 
and a flat and depressed affect.  He was not psychotic, and 
was considered to have a very inadequate personality, being 
very demanding and critical of the services provided by the 
hospital.  The diagnoses at hospital discharge were drug 
overdose; multiple drug user by history; personality disorder 
manifested by immaturity, poor impulse control, persecutory 
feelings, and use of drugs.  

The veteran's DD Form 214 shows that the veteran served on 
active duty from September 1968 to September 1970, including 
service in the Republic of Vietnam from February 1969 to 
February 1970.  His military occupational specialty was Cook 
(94B), and he received the National Defense Medal, the 
Vietnam Service Medal, and the Vietnam Campaign Medal.  His 
service administrative records show that after basic training 
he attended advanced individual training as a cook; was 
assigned to the Headquarters and Headquarters Company, 2nd 
Battalion, 12th Infantry, 25th Infantry Division, as a cook; 
that he departed Vietnam on February 20, 1970; and that he 
served as a cook at Fort Sam Houston until service separation 
in September 1970.  The records do not reflect that the 
veteran was assigned as an infantryman at any time during his 
Vietnam service, he was not awarded the Combat Infantryman's 
Badge, and he received no combat awards or decorations.

In the PTSD Questionnaire completed by the veteran in October 
1996, he states that it had been quite a few years since he 
was in the field with his comrades, that he had seen many 
lose their lives, and that he could not remember their names 
or squadron.  No additional information was provided.  

VA outpatient treatment records dated from January through 
November 1996 show that the veteran was treated in the 
methadone clinic.  There were no findings or diagnoses of 
PTSD.  VA hospital summaries dated in February and April 1998 
show that the veteran was hospitalized after drug overdoses 
which he attributed to depression and unemployment, and 
included diagnoses of recurrent depression with psychosis and 
PTSD, and major depression, recurrent with psychotic 
features, and PTSD.

A report of VA general medical examination, conducted in May 
1998, diagnosed depression.  A report of VA psychiatric 
examination, conducted in June 1998, noted that the veteran's 
claims folder contained no information which pertained to his 
experiences in Vietnam, and that the historical information 
contained in the report was based upon the veteran's self- 
report of those experiences and his symptoms.  It was noted 
that while the veteran's military occupational specialty was 
"cook", he alleged that he did little cooking, but was sent 
into the field with the infantry, where he experienced a 
series of stressful events, including being shelled by 
artillery at night and seeing people killed in September or 
October 1969; that while assisting medics in September or 
October 1969, a shell struck the tent, killing several 
medics; that he participated in body counts, he saw dead 
bodies; that he began to experience depression while in 
Vietnam; and that he currently experiences a range of PTSD 
symptoms.  The examiner diagnosed PTSD, as well as depressive 
disorder, recurrent, severe, with psychotic symptoms.  
Treatment records dated beginning in 1999 into 2001 and 2002 
show treatment for nervous problems and findings of PTSD.  

VA medical records contain diagnoses of PTSD, and VA records 
imply that health professionals have indicated that the 
veteran's PTSD is related to events in service. However, the 
Board notes that a diagnosis of PTSD, related to service, 
based on an examination which relied upon an unverified 
history, is inadequate.  West v. Brown, 7 Vet. App. 70, 77 
(1994).  It must therefore be determined whether there exists 
a stressor which has been verified from official sources or 
if there is credible supporting evidence from another source 
that a stressor claimed by the veteran occurred.

The Board observes that if a claimed stressor relates to 
combat, service department evidence that the veteran engaged 
in combat, or received certain personal awards normally 
associated with combat, will be accepted (in the absence of 
evidence to the contrary) as conclusive evidence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).  If, 
however, the VA determines that the veteran did not engage in 
combat with the enemy, the veteran's lay testimony, by 
itself, is not sufficient to establish the occurrence of the 
alleged stressor.  Instead, the record must contain credible 
supporting evidence which corroborates the veteran's 
testimony or statements.  38 C.F.R. § 3.304(f); Cohen, supra.

The Board notes that the veteran's service personnel records 
do not show that he received medals or decorations which 
verify combat.  There is thus no service department evidence 
that the veteran engaged in combat, and so service connection 
for PTSD requires credible supporting evidence that a claimed 
inservice stressor actually occurred.  38 C.F.R. § 3.304(f).

While VA treatment records contain diagnoses of PTSD, the 
records do not note specific in-service stressors supporting 
the PTSD diagnoses.  The veteran has stated that he could not 
remember the names or squadron of the comrades that lost 
their lives in Vietnam. He testified before the undersigned 
in May 2000 that he was assigned as a cook in Vietnam 
originally, but was reassigned as an infantryman.  He stated 
that he scouted and was under fire.  He reported that he lost 
some of his comrades, but that he did not remember their 
names.  He stated that he could not recall where a base camp 
where he was stationed was located.  The Board here notes 
that the veteran has failed to supply sufficient information 
regarding his claimed stressors when requested to do so by 
the RO in an April 2001 letter.  Thus, verification of his 
claims is not possible.  The Board observes that "[t]he duty 
to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Zarycki v. 
Brown, 6 Vet. App. 91, 100 (1993); see also Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1991), reconsidered 1 
Vet. App. 406 (1991) (duty to assist fulfilled where two 
attempts were made by VA to obtain necessary information 
despite the sparsity of data supplied by appellant).

After a careful review of the evidence, the Board must 
conclude that a claimed stressor has not been verified by 
credible supporting evidence, and the veteran's claim for 
service connection therefore does not meet the requirements 
of 38 C.F.R. § 3.304(f).  While the question of whether a 
proven stressor is sufficient to support a diagnosis of PTSD 
is a medical question, the question of whether an alleged 
stressor actually occurred is a question for VA adjudicators, 
and the matter of whether there is credible supporting 
evidence of a veteran's account of a stressor is a question 
of fact and credibility to be determined by the Board.  
Cohen, supra.  The lack of any credible supporting evidence 
of a claimed stressor is the determinative factor in this 
case.

The Board finds that there is no evidence other than his 
unsupported word that the veteran participated as an 
infantryman while in Vietnam; that there is no evidence which 
supports his stressor stories that he was engaged in combat; 
and that the diagnoses of PTSD are shown to be based solely 
upon a history and symptom report offered by the veteran.  It 
is noted that in June 1998, the examiner acknowledged that 
the veteran's claims folder and service medical records 
provided no support for his statements regarding stressful 
experiences in Vietnam.

"Engaged in Combat" requires that a veteran have participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality. This 
definition does not apply to veterans who served in a general 
"combat area" or "combat zone", but did not themselves engage 
in combat with the enemy.  VAOPGCPREC 12-99.

The issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy must be 
resolved on a case-by-case basis based on the facts of each 
case.  Any evidence which is probative of the issue of 
whether a veteran engaged in combat may be used by a veteran 
to support a veteran's assertion that he was engaged in 
combat.  

The veteran's DA Form 20 shows that he participated in the 
TET 1967 Counter-Offensive campaign.  However, the Board 
finds that such evidence alone is not sufficient to establish 
that the veteran engaged in combat with the enemy.  At most, 
it establishes that he may have been present in a combat zone 
or area.  However, this is not sufficient to establish that 
the veteran himself engaged in combat with the enemy.  
VAOPGCPREC 12-99.

Furthermore, the veteran's bare assertions that he "engaged 
in combat with the enemy" are not sufficient, by themselves, 
to establish this fact.  Zarycki v. Brown, 6 Vet. App. 91 
(1993).  

The Board concludes that all of the requirements for service 
connection for PTSD have not been fulfilled, and, 
consequently, entitlement to service connection for PTSD is 
not established. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.304(f).  
As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b).

It is noted that in the Board's December 2000 remand, the RO 
was requested to schedule the veteran for a VA psychiatric 
examination.  An examination was not scheduled.  The United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") has found that a remand "confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders."  Stegall v. West, 11 Vet. 
App. 268 (1998).  However, absent the determination of a 
verified stressor, an additional VA examination of the 
veteran would have no determinative value in deciding this 
claim.  Service connection for PTSD requires three things: 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  Despite the efforts of the RO, 
the veteran has not supplied sufficient evidence to support 
his claimed stressors.  Thus his claimed stressors cannot be 
verified.  As such, a remand to have the veteran examined 
would serve no probative value.  


ORDER

Service connection for PTSD is denied.



____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

